                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MATTHEW AARON BROWN,                                Case No. 17-cv-03948-JD
                                                       Petitioner,
                                   8
                                                                                            ORDER DENYING MOTION TO
                                                v.                                          ALTER OR AMEND THE
                                   9
                                                                                            JUDGMENT
                                  10    PARAMO,
                                                                                            Re: Dkt. No. 21
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                              Petitioner, a state prisoner, filed a pro se habeas petition pursuant to 28 U.S.C. § 2254 that
                                  13

                                  14   was denied on the merits. Petitioner has filed a motion to alter or amend the judgment pursuant to

                                  15   Fed. R. Civ. P. 59(e).

                                  16          A motion to alter or amend judgment under Rule 59 must be made no later than twenty-
                                  17
                                       eight days after entry of judgment. See Fed. R. Civ. P. 59(e). A Rule 59(e) motion “‘should not
                                  18
                                       be granted, absent highly unusual circumstances, unless the district court is presented with newly
                                  19
                                       discovered evidence, committed clear error, or if there is an intervening change in the law.’”
                                  20
                                       McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (citation omitted) (en banc).
                                  21

                                  22          Evidence is not newly discovered for purposes of a Rule 59(e) motion if it was available

                                  23   prior to the district court’s ruling. See Ybarra v. McDaniel, 656 F.3d 984, 998 (9th Cir. 2011)
                                  24   (affirming district court’s denial of habeas petitioner’s motion for reconsideration where
                                  25
                                       petitioner’s evidence of exhaustion was not “newly discovered” because petitioner was aware of
                                  26
                                       such evidence almost one year prior to the district court’s denial of the petition).
                                  27

                                  28
                                              Assuming that this motion is timely, petitioner is not entitled to relief. Petitioner seeks to
                                   1

                                   2   amend the judgment to bring an entirely new claim in this habeas petition that was already denied

                                   3   on the merits. Petitioner states he only recently became aware of the factual predicate of the new

                                   4   claim, but he provides no specific information to warrant reopening this case and has not shown
                                   5
                                       that any evidence is newly discovered. His arguments that he has shown cause and prejudice for
                                   6
                                       procedural default and he is entitled to equitable tolling do not affect this motion to alter or amend.
                                   7
                                       To the extent he seeks to bring a successive petition he must first obtain permission from the Ninth
                                   8
                                       Circuit. The motion to alter or amend the judgment (Docket No. 21) is DENIED.
                                   9

                                  10          IT IS SO ORDERED.
                                  11   Dated: November 2, 2018
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                                                 JAMES DONATO
                                                                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        MATTHEW AARON BROWN,
                                   4                                                          Case No. 17-cv-03948-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        PARAMO,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 2, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Matthew Aaron Brown ID: AW-1636
                                       R.J. Donovan Correctional Facility D-19-127
                                  18   480 Alta Rd.
                                       San Diego, CA 92179
                                  19

                                  20

                                  21   Dated: November 2, 2018

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          3
